DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



1.	The Election filed March 24, 2021, in response to the Office Action of December 24, 2020, is acknowledged and has been entered. Applicants elected without traverse Group I and the species of:
(A) nucleic acid encoding CAR;
(B) CAR binding a different antigen than the minibody;
(C) CAR binding CD19 tumor antigen;
(D) the minibody is bispecific and binds PD-1 and PD-L1.
Claims 1, 3, 4, 8, 17, 20, 41, 44, 52, 70-77 are pending. Claims 44 and 52 have been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to non-elected inventions. Claims 3, 72-75 are withdrawn as being drawn to non-elected species. Claims 1, 4, 8, 17, 20, 41, 70, 71, 76, and 77 are currently under prosecution as drawn to the elected species.




Claim Objections
2.	Claims 17 and 20 are objected to because of the following informalities:  
Claims 17 and 20 recite PD-1 twice in the list of immune checkpoint molecules. 
Claims 17 and 20 recite “CEACAM” without identifying which numbered CEACAM immune checkpoint molecule it is.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 17, 20, 70, 76, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The rejected claims ultimately depend from claim 1, where claim 1 recites a modified T cell comprising: (i) a nucleic acid encoding a minibody; and (ii) a nucleic acid encoding a CAR, TCR, or a bispecific minibody. Claims 17, 20, 70, 76, and 77 all reference “the minibody” and it is unclear which minibody they are referring to.
	Examiner suggests adding language to the claims to distinguish the minibodies as a first and second minibody, such as in claim 1: 
first minibody; and (ii) a nucleic acid encoding a CAR, TCR, or second minibody that is bispecific.
Claims 17, 20, 70, 76, and 77 woud be amended to reference the first or second minibody to identify which minibody the limitation is applied to.
For the sake of compact prosecution, Examiner has interpreted the claims to mean the secreted minibody binds PD-1 and PD-L1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 4, 8, 41, 70, and 71 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2014/011988, June et al, published January 2014; in view of US Patent Application Publication 2017/0349668, Rattel et al, claiming priority to July 2014; US Patent Application Publication 2014/0302064, Moore et al; and Olafsen et al (Protein Engineering, Design, and Selection, 2004, 17:315-323).
June et al teach a composition comprising a modified T cell comprising:
(i) a nucleic acid encoding a CAR; and
(ii) a nucleic acid encoding a secreted bispecific antibody;
wherein the CAR and the bispecific antibody bind different antigens (p. 38, lines 24-26); wherein the CAR comprises tumor antigen binding domain, a transmembrane 
wherein the antigen binding domain of CAR binds hematologic malignancy tumor antigen CD19 (Figures 1, 6, 8; p. 12-13; p. 26-31; Examples; claims 7, 17, and 41);
wherein the secreted bispecific antibody can be a bispecific T-cell engager (BiTE), is made of antibody fragments; wherein methods for making bispecific antibodies is known in the art; and wherein bispecific antibodies can be constructed by linking two different antibodies or fragments thereof, such as scFv from two different antibodies (p. 1; p. 7; p. 15); wherein the bispecific antibody is a CD3XCD19 antibody (Figure 5-6; p. 7; p. 38-45; Example 1), June et al suggest any bispecific antibody can be used (p. 39).
June et al teach that BiTEs that bind to a T cell antigen (i.e. CD3) and tumor antigen have been shown to induce directed lysis of target tumor cells and provide therapy for cancer. Modified CAR T cells secreting bispecific antibodies would allow for a more directed delivery of the bispecific antibodies to a specific tumor environment (p. 1-2) and significantly enhance tumor reactivity and tumor lysis (p. 12-13). CAR T cell 
June et al do not teach the secreted bispecific antibody is a minibody.
Rattel et al also teach making and administering bispecific antibodies directed to tumor antigens and T cells, such as BiTEs, including directed to CD19XCD3, in order to direct T cells to tumor cells expressing the tumor antigen and activate  the cytotoxic potential of T cells against the targeted tumor cells ([2]; [11-12]; [113-114]; [142]; [Figure 4; [253]; Figure 8a; Example 1; [297]; Example 5). Rattel et al suggest that the bispecific antibodies can be minibodies with a structure of (VH-VL-CH3)2, scFv-CH3-scFv, or (scFv-CH3)2 ([18-19]).
Moore et al also teach making and administering bispecific antibodies directed to tumor antigens and T cells, such as BiTEs, including directed to CD19XCD3, in order to direct T cells to tumor cells expressing the tumor antigen and to activate the T cells ([5]; [7]; [164-172]; [182-183]). Moore et al suggest the bispecific antibody can be a minibody with scFv-CH3 format and they are disclosed in the prior art (Figure 7J, [29]; [87]; [92]).
Olafsen et al teach known methods for making nucleotides encoding minibodies that target tumor antigens, including minibodies that have a hinge domain between the variable light chain fragment (VL) and the constant chain fragment (CH3) (Figure 2)
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize a minibody as the bispecific antibody in the modified T cell composition of June et al. One would have been motivated to and have a reasonable expectation of success to because: (1) June et al suggest the bispecific .

5.	Claims 1, 4, 8, 41, 70, and 71 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 9,765,156, June et al, in view of US Patent Application Publication 2017/0349668, Rattel et al, claiming priority to July 2014; US Patent Application Publicaion 2014/0302064, Moore et al; and Olafsen et al (Protein Engineering, Design, and Selection, 2004, 17:315-323).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior 
U.S. Patent No. 9,765,156, June et al, claims priority to WO 2014/011988, June et al cited above and comprises the same disclosure as stated above.
June et al do not teach the secreted bispecific antibody is a minibody.
Rattel et al, Moore et al, and Olafsen et al teach as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize a minibody as the bispecific antibody in the modified T cell composition of June et al for the reasons stated above in section 4.


6.	Claims 1, 4, 8, 41, 70, and 71 are rejected under 35 U.S.C. 103 as being obvious over U.S. Patent No. 10,696,749, June et al, in view of US Patent Application Publication 2017/0349668, Rattel et al, claiming priority to July 2014; US Patent Application Publicaion 2014/0302064, Moore et al; and Olafsen et al (Protein Engineering, Design, and Selection, 2004, 17:315-323).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 

U.S. Patent No. 10,696,749, June et al, claims priority to WO 2014/011988, June et al cited above and comprises the same disclosure as stated above.
June et al do not teach the secreted bispecific antibody is a minibody.
Rattel et al, Moore et al, and Olafsen et al teach as set forth above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize a minibody as the bispecific antibody in the modified T cell composition of June et al for the reasons stated above in section 4.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

7.	Claims 1, 4, 8, 41, 70, and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,765,156 in view of WO 2014/011988, June et al, published January 2014; US Patent Application Publication 2017/0349668, Rattel et al, claiming priority to July 2014; US Patent Application Publicaion 2014/0302064, Moore et al; and Olafsen et al (Protein Engineering, Design, and Selection, 2004, 17:315-323).
	The US Patent claims encompass a composition comprising a modified T cell that coexpresses: (1) a CAR comprising a tumor antigen binding domain, transmembrane domain, and CD3 zeta signaling domain, and (2) a bispecific antibody that comprises a T cell antigen CD3 binding domain and binds a tumor antigen, and does not comprise a transmembrane domain, therefore is secreted; wherein the composition is used to treat cancer.
	The US Patent does not claim that the bispecific antibody binds CD19 tumor antigen, the CAR binds CD19, and the bispecific antibody is a minibody.
	June et al, Rattel et al, Moore et al, and Olafsen et al teach and render obvious CAR T cells binding CD19 and expressing secreted therapeutic CD3XCD19 minibodies to treat cancer for the reasons set forth above.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the US Patent composition CAR T cell to bind tumor .


s 1, 4, 8, 41, 70, and 71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,696,749 in view of WO 2014/011988, June et al, published January 2014; US Patent Application Publication 2017/0349668, Rattel et al, claiming priority to July 2014; US Patent Application Publicaion 2014/0302064, Moore et al; and Olafsen et al (Protein Engineering, Design, and Selection, 2004, 17:315-323).
		The US Patent claims a modified T cell comprising:
(i) a first nucleic acid sequence encoding a CAR that comprises a first bispecific antibody, transmembrane domain, CD3 zeta signaling domain, and
(ii) a second nucleic acid sequence encoding a second bispecific antibody that does not comprise a transmembrane domain, therefore is secreted;
wherein the CAR binds to CD19; wherein the first and second bispecific antibodies have different sequences; wherein the second bispecific antibody binds a T cell antigen.
The US Patent does not claim the bispecific antibody is a minibody.
June et al, Rattel et al, Moore et al, and Olafsen et al teach and render obvious CAR T cells binding CD19 and expressing secreted therapeutic CD3XCD19 minibodies to treat cancer for the reasons set forth above in the rejection under 35 U.S.C. 103.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for the US Patent to utilize minibody format as the secreted bispecific antibody targeting T cells, for the reasons set forth in the rejection under 35 U.S.C. 103. Given the prior art teach the known construction and function of minibodies and suggest they can be used as the bispecific antibody format for redirecting T cells to 

9.	Conclusion: No claim is allowed. 


10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Laura B Goddard/Primary Examiner, Art Unit 1642